Case 1:10-cv-00699-AT Document 589 Filed QQ Page 10
USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC#
I] DATE FILED: 9/13/2021 _

  

,
DEFEND EDUCATE EMPOWER DEFENSE
40 Rector Street, 5th Floor 199 Water Street
New York, NY 10006 New York, NY 10038
phone: 212-965-2200 Phone: 212-577-3300

September 10, 2021
BY ECF

Honorable Analisa Torres

United States District Court Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, New York 10007

Re: Davis v. City of New York, 10 Civ. 0699 (AT)

Dear Judge Torres:

We represent Plaintiffs in the above-captioned matter and write to seek Your Honor’s

leave to file the attached joint Notice of Appeal to the Davis docket, which was timely
filed on the dockets of related cases Floyd v. City of New York, 08 Civ. 1034 (AT) and
Ligon v. City of New York, 12 Civ. 2274 (AT). See Floyd ECF No. 852 and Ligon ECF

No. 483.
Respectfully submitted,
GRANTED. s/Molly Griffard
SO ORDERED. Molly Griffard
Corey Stoughton
Dated: September 13, 2021 The Legal Aid Society
New York, New York 199 Water Street

New York, NY 10038
917-439-9753

}- meriffard@legal-aid.org

ANALISA TORRES
United States District Judge
